ACCEPTED
                                                                                                               05-17-01148-CR
                                                                                                     FIFTH COURT OF APPEALS
                                                                                                               DALLAS, TEXAS
                                                                                                             6/4/2018 11:16 AM
                                                                                                                    LISA MATZ
                                                                                                                        CLERK



                                 CAUSE NO. 05-17-01148-CR
                                                                               FILED IN
                                                                        5th COURT OF APPEALS
STATE OF TEXAS                                       §    IN THE            DALLAS, TEXAS
                                                     §                 06/04/2018 11:16:37 AM
VS.                                                  §    FIFTH DISTRICT COURTLISA MATZ
                                                     §                          Clerk
JASON MICHAEL LOWE                                   §    OF APPEALS
                                                     §


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Jason Michael Lowe, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

        1.      This case is on appeal from the 219th Judicial District Court of Collin

County, Texas.

        2.      The case below was styled the STATE OF TEXAS vs. Jason Michael

Lowe, and numbered 219-82169-2016.

        3.      Appellant was convicted of Murder.

        4.      Appellant was assessed a sentence of 50 years in the Texas Department

of Corrections.

        5.      Notice of appeal was given on October 4, 2017.
                                                                                                           1
Case No.05-17-01148-CR; Jason Michael Lowe v. State of Texas, In the Fifth District Court of Appeals, Dallas,
Texas

SECOND MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF
         6.     The clerk's record was filed on January 22, 2018; the reporter's record

was filed on April 6, 2018; the exhibits were filed on April 6, 2018.

         7.     The appellate brief is presently due on June 4, 2018.

         8.     Appellant requests an extension of time of 25 days from the present

date, i.e. June 29, 2018.

         9.     This is the second request for extension to file appellant’s brief in this

cause.

         10.    Defendant is currently in the Texas Department of Corrections.

         11.    Appellant relies on the following facts as good cause for the requested

extension:

         a)     The record in this case is voluminous. Specifically, the reporters record,

contained in 10 volumes on a total of 5 discs, is 1,752 pages long. There are 684

State’s exhibits and 62 defense exhibits, which includes numerous video and audio

recordings. The clerk’s record contains 196 pages.

         b) Counsel is an attorney in solo private practice and does not utilize any

support staff. In addition to day-to-day client, docket, and office management,

Counsel has had a very busy schedule since the time that the previous extension was

granted, specifically including the following:

                i.       On May 10, 2018, court appearances on State v. Dale Marchese,

                                                                                                           2
Case No.05-17-01148-CR; Jason Michael Lowe v. State of Texas, In the Fifth District Court of Appeals, Dallas,
Texas

SECOND MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF
        State v. Jasmine Weatherspoon, State v. Alaina Ferguson. Expert meeting

        State v. Midgley (murder) and case preparation in anticipation of August 6

        trial setting. Client meetings, State v. Kerry Steele (trial preparation, trial date

        June 11, 2018), State v. Michael Mai, and State v. Edna Howard;

                ii.      On May 11, 2018, court appearances on State v. Cody Collins,

        State v. Adrienne Bernal, State v. Jennifer Estridge, State v. Cairo Quezada,

        State v. Amy Lopez. Jail plea, State v. Dale Marchese. Client meeting State v.

        Cairo Quezada (sexual assault of a child; set for trial October 1, 2018);

                iii.     On May 14, 2018, client meetings, State v. Susan Worrell, State

        v. Luis Estipia;

                iv.      On May 15, 2018, client meeting on juvenile matter and visit to

        juvenile detention center;

                v.       On May 16, 2018, trial preparation and client meeting State v,

        Kimberly Witken (breach of computer security set for trial September 10,

        2018), client meeting and discovery review State v. Melanie Ryan, client

        meeting State v. David Pells;

                vi.      On May 17, 2018, court appearances on State v. Cailea Thomas,

        State v. Henry Marcanti, State v. Edna Howard, State v. Matty Smethie, State

        v. Serina De-Jarneatt; juvenile detention hearing; new client meeting State v.

                                                                                                           3
Case No.05-17-01148-CR; Jason Michael Lowe v. State of Texas, In the Fifth District Court of Appeals, Dallas,
Texas

SECOND MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF
        Jeremy Dickerson;

                vii.     On May 18, 2018, court appearances on State v. Sandy Perez,

        State v. Alex Castillo; prepare motion State v. Sarah Hafer; trial preparation

        State v. Alaina Ferguson (sexual assault of a child and improper relationship,

        set June 26, 2018);

                viii.    On May 23, 2018, trial preparation meeting with expert,

        investigator and co-counsel State v. Kenneth Midgley (murder, trial setting

        August 6, 2018); preparation or grand jury packer State v. Brandon Martinez;

        client meeting State v. Luis Estipia, expert meeting State v. Kimberly Witken;

                ix.      On May 24, 2018, court appearances State v. David Pells, State

        v. Erica Bowling, meeting with prosecutor in anticipation of trial State v.

        Kerry Steele (trial set June 11, 2018);

                x.       On May 25, 2018, court appearances State v. Ali Usman, State v.

        Jose Lopez, State v. Brandon Martinez, State v. Wesley Barnes, juvenile

        matter 417th district court and afternoon detention hearing, meeting with GAL

        and Girl’s Court attorney;

                xi.      On May 28, 2018, trial preparation State v. Michael Steel (jury

        trial set June 4, 2018);

                xii.     On May 29, 2018, preparation for hearing on Motion to Quash,

                                                                                                           4
Case No.05-17-01148-CR; Jason Michael Lowe v. State of Texas, In the Fifth District Court of Appeals, Dallas,
Texas

SECOND MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF
        State v. Hyung Choi;

                xiii     On May 30, 2018, hearing on Motion to Quash and plea State v.

        Hyung Choi; bond violation hearing State v. Ali Usman; client meeting State

        v. Jason Gyorfi and preparation for open plea (possession of child

        pornography) set July 26, 2018; client meeting State v. Kristina Wyatt;

                xiv.     On May 31, pretrial hearing State v. Michael Steel; bond hearing

        State v., Kristina Wyatt;

                xv.      On June 1, 2018, court appearances on State v. Eduardo Vasquez,

        State v. Clinton Friedman, State v. Wesley Barnes, client meeting and

        preparation of documents for pte-trial diversion State v, Michael Mai.

        Counsel was additionally taken away from the office for the duration of the

        afternoon of June 1, 2018 due to lockdown and required pickup of daughter

        from McKinney North High School.

        12.     Counsel requests additional time to continue reviewing the record for

all applicable appellate issues and time to prepare Appellant’s brief.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Second Motion To Extend Time to File Appellant's Brief, and for

such other and further relief as the Court may deem appropriate.



                                                                                                           5
Case No.05-17-01148-CR; Jason Michael Lowe v. State of Texas, In the Fifth District Court of Appeals, Dallas,
Texas

SECOND MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF
                                                  Respectfully submitted,

                                                  Law Office of Claire M. Petty, PLLC
                                                  1216 N. Central Expressway
                                                  Suite 205
                                                  McKinney, Texas 75070
                                                  (214) 449-6535
                                                  (972) 848-1733 (fax number)


                                                  By:__/s/Claire M. Petty_____________
                                                    Claire M. Petty
                                                    State Bar No. 24037121
                                                    claire@clairepettylaw.com
                                                    Attorney for Jason Michael Lowe


                                CERTIFICATE OF SERVICE

        This is to certify that on June 4, 2018, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Collin County,

2100 Bloomdale Road, McKinney, Texas 75071, by electronic service through the

Electronic Filing Manager.



                                                  /s/Claire M. Petty
                                                  Claire M. Petty




                                                                                                           6
Case No.05-17-01148-CR; Jason Michael Lowe v. State of Texas, In the Fifth District Court of Appeals, Dallas,
Texas

SECOND MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF